NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 08/22/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 08/22/2022, claims 1, 2, 6-9, 12-15, and 19 were amended.  Claims 1-19, as filed on 08/22/2022, are currently pending and considered below.

Response to Amendment
The objections to the abstract of the disclosure, and the claim objections have been obviated in view of applicant’s amendments and arguments filed 08/22/2022.  The rejections under 35 U.S.C. § 112(b) have been in part obviated in view of applicant’s amendments and arguments filed 08/22/2022, see below.  The rejections under 35 U.S.C. § 101 and section 33(a) of the America Invents Act have been obviated in view of applicant’s amendments and arguments filed 08/22/2022, and were withdrawn.  The rejections of claims 1-19 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 08/22/2022, and as amended in accordance with the examiner’s amendment, see below.
Claims 1-15, 17, and 18, as filed on 08/22/2022, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.  Richard Peters (Registration Number 61,441) on 09/08/2022.

The application has been amended as follows:
In claim 1, lines 12-13, “a discreet pivot point connecting the seat support to the seatback support” has been replaced with --- the discrete pivot point ---.

In claim 1, lines 17-24, “an exercise armrest comprising a resistance element that provides a resistance force from an arm motion of the user while a forearm of the user rests upon the exercise armrest, wherein the resistance force is provided by a armrest upright piston fitted inside armrest tube, wherein the armrest upright piston is positioned in a back portion of the armrest, wherein a passive spring is fitted inside armrest tube between armrest front and armrest upright piston, wherein the exercise armrest is slidable backward relative to an armrest upright when pressure is applied to the a front of exercise armrest to compress the passive spring.” has been replaced with
--- an exercise armrest comprising a resistance element configured to provide a resistance force in response to an arm motion of the user while a forearm of the user rests upon the exercise armrest, wherein the resistance force is provided by a horizontally-oriented armrest piston fitted inside an armrest tube of the exercise armrest, wherein the horizontally-oriented armrest piston is positioned in a back portion of the exercise armrest, wherein a passive spring is fitted inside the armrest tube between a front of the exercise armrest and the horizontally-oriented armrest piston, wherein the exercise armrest is coupled with an armrest upright and is slidable backward relative to the armrest upright when pressure is applied to the front of the exercise armrest to compress the passive spring. ---.

In claim 8, line 1, “a impetus” has been replaced with --- an impetus ---.

In claim 12, lines 2-3, “a location of the discrete pivot point of a magnitude of a torque” has been replaced with --- a location of the discrete pivot point, a magnitude of a torque ---.

In claim 12, lines 4-5, “the pivot the magnitude of the torque produced at the pivot” has been replaced with --- the discrete pivot point, the magnitude of the torque produced at the discrete pivot point ---.

In claim 15, lines 1-2, “The active exercise chair of claim 14 further comprising: a locking gas spring assembly” has been replaced with --- The active exercise chair of claim 14, wherein the locking gas spring assembly provides a height adjustment for the active exercise chair ---.

Claims 16 and 19 have been cancelled.

In claim 17, lines 1-4, “The active exercise chair of claim 16, wherein the spring element is fitted inside an armrest tube of the exercise armrest, wherein the armrest tube is slotted on a bottom portion of the exercise armrest and extends from a rear of the exercise armrest to a front of the exercise armrest.” has been replaced with --- The active exercise chair of claim 1, wherein the armrest tube is slotted on a bottom portion of the exercise armrest and extends from a rear of the exercise armrest to the front of the exercise armrest. ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Kadomichi – JP 4185623 B2) fails to teach or render obvious an active exercise chair in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the resistance force is provided by a horizontally-oriented armrest piston fitted inside an armrest tube of the exercise armrest, wherein the horizontally-oriented armrest piston is positioned in a back portion of the exercise armrest, wherein a passive spring is fitted inside the armrest tube between a front of the exercise armrest and the horizontally-oriented armrest piston (claim 1).
The prior art of record (Kim – KR 102118553 B1) fails to teach or render obvious an active exercise chair in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the resistance force is provided by a horizontally-oriented armrest piston fitted inside an armrest tube of the exercise armrest, wherein a passive spring is fitted inside the armrest tube between a front of the exercise armrest and the horizontally-oriented armrest piston (claim 1).
The prior art of record (Chen – US 2015/0273269: Figures 2, 5, and 6; paragraphs 0026-0029) fails to teach or render obvious an active exercise chair in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the horizontally-oriented armrest piston is positioned in a back portion of the exercise armrest, wherein a passive spring is fitted inside the armrest tube between a front of the exercise armrest and the horizontally-oriented armrest piston, wherein the exercise armrest is coupled with an armrest upright and is slidable backward relative to the armrest upright when pressure is applied to the front of the exercise armrest to compress the passive spring (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784